The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            February 7, 2019

                                2019COA20

No. 18CA0548, Interest of Arguello — Probate — Persons Under
Disability — Guardianship of Incapacitated Person — Judicial
Appointment of Guardian

     In this adult guardianship case, a division of the court of

appeals holds, as a matter of first impression, that all prospective

guardians must undergo the statutory vetting process set forth in

sections 15-14-304 and 15-14-305, C.R.S. 2018, before

appointment may occur. The division concludes that the trial court

erred in sua sponte appointing a guardian who did not go through

this process. The division further concludes that the trial court did

not abuse its discretion in rejecting a proposed guardian based on a

potential conflict of interest between the proposed guardian and her

employer and, therefore, does not address whether the proposed
guardian has a statutory conflict of interest precluding her

appointment under section 15-14-310(4) and (5), C.R.S. 2018. The

division affirms in part, reverses in part, and remands for further

proceedings under sections 15-14-304 and -305.

     The dissent concludes that section 15-14-310(4) and (5)

provides the only basis for denying guardianship based on a conflict

of interest. It would vacate the trial court’s order and remand for

the trial court to either identify reasons, other than a conflict of

interest, that disqualify the proposed guardian or appoint the

proposed guardian as guardian.
COLORADO COURT OF APPEALS                                         2019COA20


Court of Appeals No. 18CA0548
Pueblo County District Court No. 16PR215
Honorable Allison P. Ernst, Judge


In re the Interest of Louis “Barney” Arguello, protected person, and the Arc of
Pueblo,

Respondents-Appellees,

v.

Fe Ana Baslick and Colorado Bluesky Enterprises, Inc.,

Petitioners-Appellants.


              ORDER AFFIRMED IN PART, REVERSED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                  Division III
                         Opinion by JUDGE FREYRE
                              Román, J., concurs
                 Webb, J., concurs in part and dissents in part

                          Announced February 7, 2019


Linda L. McMillan, BuxmanKwitek, P.C., Pueblo, Colorado, for Petitioners-
Appellants

Melinda Badgley, Guardian Ad Litem

William J. Ballas, Pueblo, Colorado, for Respondents-Appellees
¶1    This is an adult guardianship appointment case where a

 prospective guardian, Fe Ana Balsick, and her employer, Colorado

 Bluesky Enterprises, Inc., appeal the district court’s order sua

 sponte appointing the Arc of Pueblo (ARC) as the permanent

 guardian for Louis “Barney” Arguello, the incapacitated person. We

 are asked to answer a novel question: Must the district court

 appoint a court visitor and follow the statutory vetting procedures

 outlined in sections 15-14-304 and -305, C.R.S. 2018, before it can

 appoint a guardian for an incapacitated person? We answer that

 question “yes.” We hold that the court is required to appoint a

 visitor for every petition for guardianship filed and that all

 prospective guardians must undergo the statutorily mandated

 process outlined in sections 15-14-304 and -305 before the court

 can appoint a guardian. Because the ARC was not subjected to this

 statutory vetting process, we reverse the court’s order and remand

 for further proceedings.

                            I.   Background

¶2    Mr. Arguello, an adult resident of Pueblo, suffers from

 dementia, developmental disability, and mental health illness. He

 has spent most of his life with his parents in Denver. He moved to


                                    1
 Pueblo sixteen years ago with his sister, Lynn Quintana, after his

 mother died.

¶3      Mr. Arguello receives services from Pueblo Community

 Resources (PCR), where Nora McAuliff supervises his care. He lives

 in a host home with a caregiver he has known for many years. In

 2016, the court appointed Ms. Balsick to be an emergency guardian

 when medical decisions needed to be made and family was

 unavailable. 1 Soon thereafter, several persons petitioned the court

 to be appointed permanent guardian.

¶4      Petitioner McAuliff initially nominated Ms. Balsick as sole

 guardian and later nominated Mr. Arguello’s older sister, Adele

 Uballe, who lives in Pueblo, to be co-guardian with Ms. Balsick.

 Ms. Quintana and her daughter, Tammy Gonzalez, also petitioned

 the court to be Mr. Arguello’s co-guardians. They both live in

 Denver and planned to move Mr. Arguello to Denver if appointed.

¶5      The court appointed court visitor Julie Thompson-Polk to

 prepare a visitor’s report concerning all prospective guardians, and

 it set the matter for a hearing. Ms. Thompson-Polk prepared three



                       ———————————————————————
 1   Ms. Quintana and her husband moved back to Denver in 2016.

                                     2
 reports. The first report investigated and considered the

 appointment of Ms. Balsick as sole guardian. It did not recommend

 Ms. Balsick’s appointment because of her employment with Bluesky

 and the existence of a potential conflict of interest under section 15-

 13-310(4), C.R.S. 2018 (precluding a long-term care provider from

 also serving as a guardian). A first amended report also

 investigated and considered the appointment of Ms. Quintana and

 Ms. Gonzalez as co-guardians. The amended report expressed

 concerns about Mr. Arguello living with Ms. Quintana and Ms.

 Gonzalez and being moved to Denver. A second amended report

 investigated and considered the proposed co-guardianship of Ms.

 Balsick and Ms. Uballe and repeated the potential conflict concerns

 about Bluesky and Ms. Balsick.

¶6    After several hearings, the court found that Ms. Quintana and

 Ms. Gonzalez were not suited to be co-guardians because a move to

 Denver would not be in Mr. Arguello’s best interests. As well, the

 court found that Ms. Uballe would not be a suitable guardian due

 to her physical limitations, her advanced age, and her distant

 relationship with Mr. Arguello. Finally, the court found that Ms.

 Balsick would not be a suitable guardian because she was


                                   3
 employed by Bluesky, which also served as Mr. Arguello’s long-term

 care provider, as defined in section 15-13-310(4), C.R.S. 2018, of

 the Colorado Uniform Guardianship and Protective Proceedings Act

 (CUGPPA). The court concluded that a conflict of interest precluded

 Ms. Balsik’s appointment because she could potentially be required

 to choose between Mr. Arguello’s best interests and those of her

 employer, Bluesky.

¶7    Finding no suitable guardian from among the petitioners, the

 court sua sponte appointed ARC, for good cause, because (1) ARC

 does not provide long-term care or case management services for

 individuals and, thus, would have no conflict of interest; and (2) the

 court was aware that ARC serves as guardian for many other

 individuals with developmental disabilities in Pueblo County.

¶8    Bluesky and Ms. Balsick moved for reconsideration,

 contending that (1) the court erred in finding that Bluesky was a

 long-term care provider as defined by the statute and (2) ARC was

 improperly appointed because no petition nominating it as a

 guardian had been filed. The court denied the motion for

 reconsideration stating, “[e]ven if the facts of the case do not fall

 squarely within C.R.S. § 15-14-310(4) [the prohibition against


                                     4
 appointment of employees of long-term care providers], this Court

 has jurisdiction to appoint the guardian it believes will best serve

 [Mr. Arguello’s] interests.” The court also found that it had broad

 discretion to appoint a guardian and noted that Bluesky had offered

 no legal authority requiring that the guardian be reviewed by a

 court-appointed visitor.

 II.   The Court Did Not Abuse Its Discretion in Refusing to Appoint
                         Ms. Balsick as Guardian

¶9     Bluesky first contends that it is not a long-term care provider

 under the statute and that PCR serves that role for Mr. Arguello. It

 reasons that because it provides case management services, not

 prohibited under section 15-14-310(4), the court legally erred in

 applying the statutory prohibition to Ms. Balsick. Bluesky further

 argues that the court’s ruling effectively gives ARC a monopoly on

 professional guardian services in Pueblo. Because we conclude that

 the court acted within its discretion in finding that Mr. Arguello’s

 best interests would not be served by appointing Ms. Balsick, given

 the potential for a conflict to arise, we need not decide whether

 Bluesky is a long-term care provider under section 15-14-310(4).

                         A.    Additional Facts



                                    5
¶ 10   The conflict issue first arose in the visitor’s report. Ms.

  Thompson-Volk noted that Bluesky provides Mr. Arguello with case

  management services under Colorado’s comprehensive services DD

  waiver, and she opined that this implicated the prohibitions listed

  in section 15-14-310(4) and (5). She noted that Ms. Balsick, as

  guardian, “would have the duty and obligation to select the

  Respondent’s service providers during the service plan meeting,”

  and that, “in theory, [she] could change the Respondent’s service

  provide[r] so [that] [Bluesky] would provide additional services to

  the Respondent.” Ms. Thompson-Volk further noted that the

  guardian would participate in Mr. Arguello’s annual Supports

  Intensity Scale Assessment, used to determine his funding level,

  and that Bluesky, acting through Ms. Balsick, could theoretically

  “generate additional income for itself.” Finally, Ms. Thompson-Volk

  noted that the DD waiver required Bluesky to investigate

  mistreatment allegations, and she questioned whether appointing a

  Bluesky employee as guardian was in Mr. Arguello’s best interests.

¶ 11   At the hearing, petitioner McAuliff was asked to explain

  Bluesky’s role in Mr. Arguello’s life. She testified that Mr. Arguello

  has a Bluesky service coordinator whose function is to “monitor the


                                     6
  services that we, as an agency [PCR] provided, as well as

  coordinat[e] his services.” She agreed that Bluesky provides case

  management services, and that she is “subject to supervision from

  [Bluesky] as to how those services [were] being followed.” She

  further explained that the Bluesky coordinator is involved in the

  annual staffing to determine who will provide what services for the

  coming year.

¶ 12   Ms. Balsick testified that Bluesky’s service coordinator is paid

  by Medicaid, while she, as Bluesky’s guardianship coordinator, is

  paid through a grant. She admitted that she receives her salary

  and benefits from Bluesky, and that she is “treated the same as any

  employee of [Bluesky].” Ms. Balsick agreed that Bluesky provides

  Mr. Arguello with case management services which assist eligible

  individuals to “gain access to needed medical, social, educational

  and other services.” She also testified the same person cannot be

  both the service coordinator and the guardian of the same

  individual at Bluesky, but she conceded that Bluesky employs and

  pays persons in both positions. And she explained that PCR is Mr.

  Arguello’s “direct service provider.”




                                     7
                    B.   Standard of Review and Law

¶ 13   District courts enjoy wide discretion when appointing a

  guardian. See In re Estate of Runyon, 2014 COA 181, ¶ 8 (“[T]he

  decision of whom to appoint lies within the sound discretion of the

  trial court.” (quoting In re Mitchell, 914 S.W.2d 844, 848 (Mo. Ct.

  App. 1996))); 3 A. Kimberley Dayton et al., Advising the Elderly

  Client § 34:40, Westlaw (database updated June 2018) (stating

  district courts are in a “better position to judge the character, and

  appropriateness of those who would be guardian” than appellate

  courts). Accordingly, we review a district court’s appointment of a

  guardian for an abuse of discretion. Runyon, ¶ 9. A court abuses

  its discretion if the appointment is manifestly arbitrary,

  unreasonable, or unfair, or if the court misconstrues or misapplies

  the law in entering the appointment order. Id.

¶ 14   Whether the court properly interpreted and applied the

  relevant statute is a legal question that we review de novo. Miller v.

  Hancock, 2017 COA 141, ¶ 24. In interpreting a statute, we give

  statutory words and phrases their plain and ordinary meanings. Id.

  “If a statute is clear and unambiguous on its face, then we need not

  look beyond the plain language, and ‘we must apply the statute as


                                     8
  written.’” Vigil v. Franklin, 103 P.3d 322, 327 (Colo. 2004) (citations

  omitted).

¶ 15   The power to appoint a legal guardian for an incapacitated

  person lies with the district court. § 15-14-301, C.R.S. 2018. The

  court may appoint a guardian if it finds by clear and convincing

  evidence that the respondent is an incapacitated person whose

  needs cannot be met by less restrictive means. § 15-14-311, C.R.S.

  2018. The court must appoint the person it believes is best suited

  to protect the best interests of the incapacitated person. See §§ 15-

  14-310, -314(1), C.R.S. 2018.

¶ 16   While a nonprofit corporation is eligible for guardianship

  appointment, § 15-14-310 cmt., section 15-14-310(4) states that

  “[a]n owner, operator, or employee of a long-term-care provider from

  which the respondent is receiving care may not be appointed as

  guardian unless related to the respondent by blood, marriage, or

  adoption.” Long-term care is defined as

              services designed to provide diagnostic,
              preventive, therapeutic, rehabilitative,
              supportive, and maintenance services for
              individuals who have chronic physical or
              mental impairments, or both, in a variety of
              institutional and noninstitutional settings,
              including the home, with the goal of promoting


                                     9
            the optimum level of physical, social, and
            psychological functioning of the individuals.

  § 25.5-6-104(2)(h), C.R.S. 2018.

¶ 17   Case management services are defined as

            the assessment of a long-term care client’s
            needs, the development and implementation of
            a care plan for such client, the coordination
            and monitoring of long-term care service
            delivery, the direct delivery of services as
            provided by this article or by rules adopted by
            the state board pursuant to this article, the
            evaluation of service effectiveness, and the
            reassessment of such client’s needs . . . .

  § 25.5-6-104(2)(b).

                            C.   Application

¶ 18   In finding that Bluesky is a long-term care provider under

  section 15-14-310(4), the court considered the definitions of long-

  term care provider and case management services, as well as the

  official comment to section 15-14-310, which provides as follows:

            A professional guardian can still be appointed
            guardian if no one with priority is available
            and willing to serve or if the Court, acting in
            the respondent’s best interest, declines to
            appoint a person having priority. A public
            agency or nonprofit corporation is eligible to be
            appointed guardian as long as it can provide
            an active and suitable guardianship program
            and is not otherwise providing substantial
            services or assistance to the respondent, but is


                                     10
            not entitled to statutory priority in
            appointment as guardian.

  (Emphasis added.)

¶ 19   The court recognized that while the facts of this case may not

  fall “squarely” within the long-term care provider exception of

  section 15-14-310(4), they nevertheless demonstrated a potential

  conflict of interest between Bluesky and Ms. Balsick that rendered

  her unsuitable as a guardian for Mr. Arguello. And the record

  demonstrates that Bluesky “provides substantial assistance” to Mr.

  Arguello in the form of case management services. The court

  acknowledged Ms. Balsick’s professionalism and experience, but

  determined that because she is employed by Bluesky, it would not

  be in Mr. Arguello’s best interest for her to serve as his guardian.

¶ 20   We discern no abuse of discretion in the court’s finding and

  conclude that it is well supported by the record. Indeed, petitioner

  McAuliff, an employee of PRC, admitted that she is supervised by

  Bluesky, which also employs Ms. Balsick. And Ms. Balsick

  admitted that Bluesky’s service coordinator, with input from the

  guardian, determines Mr. Arguello’s needed services and service

  providers, including whether to continue with PCR and whether to



                                    11
request additional services through Bluesky. Therefore, regardless

of whether Bluesky technically meets the statutory definition of a

long-term care provider, Ms. Balsick, as its employee, would have

the ability, as guardian, to recommend increased funding for Mr.

Arguello and thereby generate revenues for Bluesky. Moreover, as

guardian, Ms. Balsick would have oversight of Bluesky’s case

management services and could be hesitant, as a Bluesky

employee, to question Bluesky’s actions. Because a trial court is in

the best position to judge the character and appropriateness of

those who would be guardian, we discern no abuse of discretion

and therefore affirm the court’s order refusing to appoint Ms.

Balsick. Runyon, ¶ 8; Estate of Keenan v. Colo. State Bank & Tr.,

252 P.3d 539, 540 (Colo. App. 2011) (affirming probate court’s

finding due to sufficient record support); see also In re Guardianship

of Kowalski, 478 N.W.2d 790, 792 (Minn. Ct. App. 1991)

(recognizing under Minnesota’s version of the uniform act, which

Colorado’s law is also based on, that “[t]he appointment of a

guardian is a matter peculiarly within the discretion of the probate

court”).




                                 12
       III.   The Court Erred in Appointing ARC Without Appointing a
                     Court Visitor Under Section 15-14-305(1)

¶ 21      Bluesky next contends that the court violated the statutory

  mandate in section 15-14-305(1) by appointing ARC without first

  appointing a visitor and receiving a report. Because the statute’s

  plain language requires appointment of a court visitor, we agree.

  Therefore, we reverse the court’s order appointing ARC as guardian

  for Mr. Arguello, and we remand the case to appoint a visitor,

  prepare a visitor’s report, set a hearing, and enter a new order

  appointing a guardian for Mr. Arguello.

                      A.   Standard of Review and Law

¶ 22      We review the district court’s application of law de novo.

  Miller, ¶ 24. We do so under the standard set forth in Part II(B).

                      B.   Colorado’s Guardianship Act

¶ 23      The CUGPPA is based on the Uniform Guardianship and

  Protective Proceedings at of 1997 (UGPPA) law and, therefore,

  “consideration must be given to the need to promote uniformity of

  the law with respect to its subject matter among states that enact

  it” when applying and construing it. § 15-14-121, C.R.S. 2018.

  The purpose of guardianship is to protect and assist incapacitated



                                      13
  persons; however, because a guardian constitutes a restriction on

  an incapacitated person’s liberty or access to property,

  guardianship proceedings implicate and require due process of law.

  U.S. Const. amend. XIV (“No State shall . . . deprive any person of

  life, liberty, or property, without due process of law.”); Spohr v.

  Fremont Cty. Dep’t of Human Servs., 2018 COA 74, ¶ 1.

¶ 24   Effective January 1, 2001, Colorado adopted the UGPPA. Ch.

  368, sec. 1, §§ 15-14-101 to -433, 2000 Colo. Sess. Laws 1778-

  1832; Unif. Guardianship & Protective Proceedings Act (Unif. Law

  Comm’n 1997). 2 The purpose of the UGPPA is to strengthen the

  due process rights of incapacitated persons who face involuntary

  guardianship, and it therefore emphasizes limited guardianships

  and views permanent guardianships as a “last resort.” Unif.

  Guardianship & Protective Proceedings Act prefatory note.

  (“[L]imited guardianships or conservatorships should be used

  whenever possible, and the guardian or conservator should always




                        ———————————————————————
  2 The District of Columbia, four states (Alabama, Hawaii,

  Massachusetts, and Minnesota), and one United States Territory
  (the U.S. Virgin Islands), have also adopted the UGPPA.

                                     14
  consult with the ward or protected person, to the extent feasible,

  when making decisions.”).

¶ 25   As well, the UGPPA entitles an incapacitated person to notice

  and a hearing, unless the court finds that such person would be

  substantially harmed if the appointment were delayed. UGPPA

  § 312. And, it limits emergency guardianship appointments to sixty

  days. Id.; see § 15-14-312(1), C.R.S. 2018; Spohr, ¶ 25.

¶ 26   The prefatory note to the UGPPA summarizes the substantial

  changes from the previous version. As relevant here, the UGPPA

  specifies “procedural steps . . . which must be met before a

  guardian for an incapacitated person or conservator can be

  appointed,” including the “[s]pecific information . . . required in the

  petition” and that “the court must appoint a visitor.” Id. The

  prefatory note cites sections 304 and 305, which correspond to

  sections 15-14-304 and 15-14-305 of the CUGPPA. Moreover, the

  prefatory note clearly states that “a visitor is appointed in every

  proceeding for appointment of guardian under Article 3.” Id.

  (emphasis added). Article 3 of the UGPPA concerns guardianship

  proceedings of adult incapacitated persons and corresponds to Part

  3 of the CUGPPA.


                                     15
¶ 27   Additionally, the official comments to sections 304 and 305 of

  the UGPPA expand on the mandatory nature of the vetting process. 3

  The comment to section 304 states that the petition for

  appointment “must” contain the information listed because the

  information is useful to the court in making an informed decision

  regarding the appointment. The comment to 305 states that

  “[a]ppointment of a visitor is mandatory . . . . The visitor serves as

  the information gathering arm of the court.” And it states that the

  visitor’s report “must be in writing and include a list of

  recommendations or statements.” UGPPA § 305 cmt. The comment

  describes only one exception to visitor appointment: “If the petition

  is withdrawn prior to the appointment of a visitor, no appointment

  of a visitor is necessary.” Id.

¶ 28   Colorado law incorporates the UGPPA. The appointment

  process begins with the filing of a petition containing the required

  information. See § 15-14-304. “Upon receipt of a petition to

  establish a guardianship, the court shall set a date and time for



                      ———————————————————————
  3 We acknowledge that the UGPPA’s comments were not formally

  adopted by the General Assembly and thus, do not have the force of
  law. Nevertheless, we find them persuasive.

                                     16
  hearing the petition and appoint a visitor.” § 15-14-305(1).

  Thereafter, the visitor must interview relevant persons listed in the

  statute, including the incapacitated person, and must file a report

  with the court containing recommendations “regarding the

  appropriateness of guardianship.” § 15-14-305(3), (4), (5)(c).

¶ 29   In appointing a guardian, the court must follow the priority

  rules set forth in section 15-14-310. While these rules give first

  priority to family members, they also give the court the authority to

  appoint the most qualified person, even if that person does not have

  statutory priority. § 15-14-310(3). Subject to exceptions not

  relevant here, a direct service or long-term care provider may not

  also serve as a guardian. § 15-14-310(4), (5).

                              C.   Analysis

¶ 30   Against this backdrop, we hold that the plain language of

  section 15-14-305(1) mandates the appointment of a court visitor,

  and that the plain language of section 15-14-305(3)-(5) requires the

  court to receive the visitor’s report before appointing a guardian.

  Aren Design, Inc. v. Becerra, 897 P.2d 902, 904 (Colo. App. 1995)

  (“The use of the word ‘shall’ in the statute is presumed to indicate a

  mandatory requirement.”). This construction is consistent with the


                                    17
  official comments to the UGPPA explaining that the visitor is the

  information gathering arm of the process who protects the

  incapacitated person’s right to due process. See Runyon, ¶ 12

  (finding official comments persuasive). And neither the statute nor

  the comments contain an exception to this process that could be

  applied here. 4

¶ 31   Finally, we are not persuaded that the court’s “good cause”

  finding requires a different result. The statute contains no “good

  cause” language permitting the court to appoint a guardian without

  first appointing a visitor and reviewing the visitor’s report. And we

  may not read language into the statute that does not exist. Boulder

  Cty. Bd. of Comm’rs v. HealthSouth Corp., 246 P.3d 948, 954 (Colo.

  2011).

                            IV.   Conclusion

¶ 32   We reverse the court’s order appointing ARC as Mr. Arguello’s

  guardian. We remand the case for the court to appoint a visitor, to

  follow the procedures set forth in sections 15-14-304 and -305, and


                        ———————————————————————
  4Our holding should not be construed as favoring or disfavoring the
  appointment of ARC as guardian. Further, the court retains the
  discretion to appoint ARC as an emergency guardian pending
  completion of the further proceedings.

                                    18
to appoint a suitable guardian for Mr. Arguello. In all other

respects, the order is affirmed.

     JUDGE ROMÁN concurs.

     JUDGE WEBB concurs in part and dissents in part.




                                   19
       JUDGE WEBB concurs in part and dissents in part.

¶ 33   The majority concludes that the trial court did not abuse its

  discretion in finding that while the issue could not be resolved

  under section 15-14-310(4), C.R.S. 2018, a potential conflict of

  interest between Bluesky and Ms. Balsick rendered Ms. Balsick an

  unsuitable guardian for Mr. Arguello. In my view, this conclusion

  begs the question whether the court had any discretion to consider

  conflicts of interest other than those set out in section 15-14-310.

  Because I read this statute as fully addressing the conflict problem,

  I respectfully dissent.

¶ 34   On the one hand, section 15-14-310(1) identifies categories of

  “otherwise qualified” persons who may be appointed as guardians.

  The list includes spouses and adult children.

¶ 35   But spouses have the same potential conflict that the court

  visitor ascribed to Ms. Balsick. Where a spouse as guardian

  advocated for reduced services to the protected person, marital

  assets otherwise spent for such services would be available to the

  spouse. An adult child who was also a beneficiary of the protected

  person’s will would have a similar conflict in that reducing services




                                    20
  to the protected person would increase the value of the probate

  estate.

¶ 36   On the other hand, the statute identifies relationships where

  the potential for conflict is disqualifying. The majority discusses

  section 15-14-310(4). In addition, subject to certain exceptions,

  under section 15-14-310(5), “the same professional may not act as

  an incapacitated person’s or a protected person’s: (I) Guardian and

  conservator; or (II) Guardian and direct service provider; or (III)

  Conservator and direct service provider.” Simply put, the General

  Assembly has squarely taken up the conflict problem.

¶ 37   Neither ARC nor, for that matter, the majority, cites any

  authority for the proposition that where a statute has addressed a

  category — here, conflicts of interest — of prohibited conduct,

  courts retain discretion to broaden the scope of the prohibition.

  Nor have I found any in Colorado. To the contrary, “[w]hen the

  legislature speaks with exactitude, we must construe the statute to

  mean that the inclusion or specification of a particular set of

  conditions necessarily excludes others.” Lunsford v. W. States Life

  Ins., 908 P.2d 79, 84 (Colo. 1995); see generally In re C.T.G., 179
P.3d 213, 217 (Colo. App. 2007) (“[T]he General Assembly has


                                     21
  spoken and has established only limited circumstances in which a

  person other than a parent may be awarded visitation rights to a

  child.”). And none of the conflicts identified in section 15-14-310

  apply to Ms. Balsick.

¶ 38   Here, the trial court effectively added a new category of

  impermissible conflict. But a court does not “add words to [a]

  statute . . . . [W]e cannot supply . . . missing language . . . .”

  Turbyne v. People, 151 P.3d 563, 567-68 (Colo. 2007); see also

  Boulder Cty. Bd. of Comm’rs v. HealthSouth Corp., 246 P.3d 948,

  951 (Colo. 2011) (same). As well, the comment to section 310 of the

  Uniform Guardianship and Protective Proceedings Act, “on which

  section 15-14-310 is based,” In re Estate of Runyon, 2014 COA 181,

  ¶ 12, calls for “[s]trict application of this subsection,” Unif.

  Guardianship & Protective Proceedings Act § 310 cmt. (Unif. Law

  Comm’n 1997).

¶ 39   For these reasons, I would vacate the order appointing ARC as

  guardian and remand the case for the trial court to either identify

  reasons other than a potential conflict of interest that disqualify Ms.

  Balsick or appoint her as guardian. If the court again disqualifies




                                      22
Ms. Balsick, then I agree with the majority that ARC cannot be

appointed without a visitor’s report.




                                  23